Citation Nr: 1601771	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for an esophageal disorder, to include gastroesophageal reflux disease (GERD).  

2. Entitlement to service connection for eye photosensitivity.

3. Entitlement to service connection for numbness and loss of sensation of the bilateral lower extremities. 

4. Entitlement to service connection for paralysis of the median nerve of the right upper extremities, previously claimed as numbness and loss of sensation of the right upper extremities.

5. Entitlement to service connection for petit mal seizures.

6. Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1983; December 1990 to July 1991; October 2001 to May 2002; and from February 2003 to September 2004. He also has unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve components. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In October 2014, the Veteran testified at a Decision Review Officer (DRO) hearing. A copy of the transcript has been associated with the electronic file.

With regard to the Veteran's representation in this matter, the record shows that in May 1997, he executed a VA Form 23-22, Appointment of Veterans Service Organization as Claimant's Representative in favor of the American Legion. In November 2015, he executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative and listed Jason Harmon, Agent of the Veterans Disability Help, LLC. However, pursuant to 38 C.F.R. § 20.1304(b) (2015), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, must be mailed to the Board with a good cause explanation.

Accordingly, the Board may not accept the Veteran's November 2015 change in representation under the provisions of 38 C.F.R. § 20.1304(b) because this appeal was certified to the Board in February 2015, and his request for a change in representation was received after 90 days of notification that the case had been certified to the Board. 

No good cause explanation for a change in representation has been received and the Veterans Benefits Management System (VBMS) lists the American Legion as the Veteran's current representative; and the American Legion submitted a Written Brief Presentation to the Board in November 2015. Therefore, the American Legion represents the Veteran in this appeal; however, the Veteran's 2015 power of attorney may be recognized upon transfer of the case to the AOJ. See 38 C.F.R. 
§ 20.1304(b)(1)(i) (2015).

The current appeal was processed as part of the Virtual VA and VBMS paperless claims processing systems.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder and entitlement to service connection for paralysis of the median nerve of the right upper extremities and petit mal seizures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, GERD is etiologically related to his military service. 

2. The Veteran does not have a current disability accounting for his eye photosensitivity complaints and has not at any point since filing his claim.  

3. The Veteran does not have a current disability accounting for his numbness and loss of sensation of the bilateral lower extremities complaints and has not at any point since filing his claim. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for GERD have been approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. A disability attributable to the Veteran's eye photosensitivity was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. A disability attributable to the Veteran's numbness and loss of sensation of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). The VCAA notice requirements apply to all elements of a claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Given the favorable disposition regarding the claim for service connection for an esophageal disorder, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

With regard to the remaining claims, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of his claims. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and VA outpatient treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The electronic file contains the Veteran's STRs, VA medical records (VAMRs), and records from the Social Security Administration (SSA). Therefore, the duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015).  


The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

GERD

At the October 2014 DRO hearing, the Veteran alleged that he began experiencing heartburn-related symptoms between 2003 and 2004, while in service. He added that he was hospitalized for one week for severe gastritis in 2003, and returned to his unit. See the October 2014 DRO hearing transcript. 

Service treatment records reflect treatment for gastrointestinal problems. In a March 2004 post-deployment health assessment, the Veteran reported being treated for severe gastritis for several days in July 2003. He admitted to having diarrhea and frequent indigestion. 

In June 1997, the Veteran was afforded a VA general examination. He reported a history of an esophageal condition with occasional heartburn symptoms. He denied having dysphagia, odynophagia, hematemesis, and hemoptysis. After physical examination testing, the examiner diagnosed the Veteran with a history of an esophageal condition most consistent with reflux. 

In August 1998, the Veteran underwent a second VA general examination. He reported the onset of his esophageal symptoms approximately in 1994, which included acid in his throat without true heartburn, some episodes of melena, and diarrhea. He denied stricture or hematochezia. After physical examination testing, the examiner diagnosed the Veteran with gastroesophageal reflux symptoms without evidence of stricture. The examiner recommended an upper gastrointestinal evaluation, but the Veteran declined. In a follow-up VA addendum dated November 1998, a VA physician reviewed the medical evidence and concluded that the Veteran has an esophageal condition consisting of gastroesophageal reflux.

A third VA examination, via QTC Medical Services (QTC) was conducted in November 2007. The Veteran reported that his esophageal condition has existed since 1990, during his military service. The Veteran admitted to having severe heartburn and being unable to keep food and drink down in his stomach. After physical examination testing, the examiner concluded that a diagnosis was not possible because an upper endoscopy (EGD) needed to be performed. 

Finally, a VA examination was performed by QTC in February 2011. The Veteran reported that his esophageal condition has existed since 2003, during his military service. He further added that it has caused difficulty swallowing both solids and liquids for seven years. After physical examination testing, the examiner diagnosed the Veteran with GERD. 

In a March 2011 addendum a physician provided an independent medical opinion. Upon review of the medical evidence, the physician noted the Veteran's reported onset of his gastrointestinal symptoms as being in 1994. He also later reported the onset of his symptoms as being in 2003. The physician concluded that based on the Veteran's reported onset of symptoms in 1994, "it is at least as likely as not" that he also experienced these same symptoms during his periods of active duty between 2001 and 2002, and 2003 and 2004. She explained that the medical evidence shows that the Veteran is subject to a chronic and permanent esophageal disorder, i.e., GERD since the 1990s, but as to whether it was first manifested during a period of active duty cannot be answered without resorting to mere speculation.

While the Veteran reported the onset of his gastrointestinal symptoms in 1994 at the August 1998 VA examination, in 1990 at the November 2007 QTC examination, and later testified at the October 2014 DRO hearing that the onset of GERD occurred during his military service in 2003, all assertions imply that he began experiencing gastrointestinal symptoms during his military service, and his service treatment records refect in-service treatment for gastritis in July 2003. More importantly, the March 2011 physician concluded that the actual date of onset of gastrointestinal symptoms is uncertain based on the Veteran's reported onset dates throughout the pendency of the appeal, but opined that the Veteran experienced the same gastrointestinal symptoms during his periods of active duty between 2001 and 2002, and 2003 and 2004. 

For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current esophageal disorder had its onset in service; therefore, service connection is warranted for GERD as having been incurred in service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Eye Photosensitivity and Loss of Sensation and Numbness of the Bilateral Lower Extremities

At the October 2014 DRO hearing, the Veteran testified that his exposure to direct sunlight while being deployed to Desert Storm caused his eye photosensitivity. He stated that he wore sunglasses during his deployment and sought treatment after Desert Storm, but was told by a physician that his eyes were only light sensitive. With regard to the loss of sensation and numbness in the bilateral lower extremities, the Veteran indicated that he first experienced such symptoms halfway through his deployment between 2003 and 2004. He admitted to not seeking treatment, but only taking Tylenol. He asserts that his eye photosensitivity and loss of sensation and numbness in the bilateral lower extremities has continued since his military service. See the October 2014 DRO hearing transcript. 

Service treatment records reflect no complaints, treatment, or diagnoses for eye photosensitivity or loss of sensation and numbness of the bilateral lower extremities. 

More importantly, the post service medical evidence does not establish disabilities attributable to the claimed eye photosensitivity and loss of sensation and numbness of the bilateral lower extremities. In June 1997, the Veteran was afforded a VA general examination. After physical examination testing, the VA examiner acknowledged the Veteran's reported loss of sensation and numbness of the bilateral lower extremities, but concluded that there was no clinical evidence of peripheral neuropathy. 

The Veteran underwent a second VA general examination in August 1998. After physical examination and diagnostic testing, the examiner concluded that the Veteran was hypersensitive to odors, which resulted in blurred vision.  No diagnosis was given for the Veteran's eye photosensitivity complaints. As neurological testing results were normal, the examiner also did not provide a diagnosis for the Veteran's claimed symptoms of loss of sensation and numbness of the bilateral lower extremities. In a November 1998 VA addendum opinion, the VA physician confirmed that there was no diagnosis for the Veteran's reports of photosensitivity or numbness in his extremities. In October 2007 and November 2007, the Veteran underwent several VA examinations. After physical examination testing, the October 2007 examiner concluded that the Veteran's eye photosensitivity was more of a subjective complaint.  The examiner explained that the Veteran more than likely has some sensitivity to his eyes, but there is no medical condition that would support a specific eye diagnosis. For the claimed loss of sensation and numbness of the bilateral extremities, the November 2007 examiner indicated that a diagnosis was not possible because more diagnostic testing is warranted, such as a magnetic resonance imaging (MRI) with spinal nerve conduction studies. 

In February 2011, the Veteran was provided a VA examination through QTC. After physical examination and diagnostic testing, the examiner diagnosed the Veteran with left cubital tunnel syndrome. No diagnosis was provided for the numbness and loss of sensation of the bilateral lower extremities. In a March 2011 addendum opinion, a VA physician reviewed the claims file and all of the VA and QTC examinations and only noted a left upper extremities nerve disorder. Finally, in May 2015, the Veteran underwent a Peripheral Nerve Conditions Disability Benefits Questionnaire (DBQ). After physical examination and diagnostic testing, the Veteran was diagnosed with paralysis of the median nerve of the bilateral upper extremities. There was no diagnosis for the Veteran's claimed numbness and loss of sensation of the bilateral lower extremities. 

VA outpatient treatment records reflect no complaints, treatment, or diagnoses of disabilities attributable to eye photosensitivity and numbness and loss of sensation of the bilateral lower extremities. 

Based on the findings from the examinations and treatment records mentioned above, there is no evidence of diagnoses attributable to the Veteran's complaints of eye photosensitivity and numbness and loss of sensation of the bilateral lower extremities. Service connection for eye photosensitivity and numbness and loss of sensation of the bilateral lower extremities is not warranted, as there is no evidence of current disabilities attributable to the claimed symptoms. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected). Thus, while the Board does not question the Veteran's assertions of current eye photosensitivity and numbness and loss of sensation of the bilateral lower extremities, without medical diagnoses of chronic disabilities, service connection may not be granted. 

Because the Veteran does not have evidence of disabilities attributable to the symptoms of eye photosensitivity and numbness and loss of sensation of the bilateral lower extremities, he does not meet the threshold element of his service connection claims. Therefore, it is unnecessary for the Board to address the remaining elements of his service connection claims, such as whether there is evidence of eye and nerve problems during service, and whether there is evidence of a nexus, or alternatively, evidence of continuing symptoms since service.  

The Veteran is competent to report perceived symptoms, such as eye photosensitivity, numbness, and loss of sensation, but he is not competent to determine the etiology of those symptoms. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation). The evidence of record shows that the Veteran does not have diagnosed disabilities attributable to the claimed eye photosensitivity and numbness and loss of sensation of the bilateral lower extremities that is a result of his military service. 

The preponderance of the evidence is against the Veteran's claims for eye photosensitivity and numbness and loss of sensation of the bilateral lower extremities, and the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) (2014). Thus, the claims will be denied.



ORDER

Service connection for GERD is granted. 

Service connection for eye photosensitivity is denied.

Service connection for numbness and loss of sensation of the bilateral lower extremities is denied. 


REMAND

Remand is warranted in order to verify the Veteran's periods of active duty for training (ACDUTRA) and /or inactive duty for training (INACDUTRA) with the Army National Guard; provide the Veteran with notice that accords with the requirements established in Kent v. Nicholson, 20 Vet. App. 1 (2006); and to afford the Veteran VA examinations, which adequately address the relationship, if any, between the Veteran's claimed petit mal seizures and service, and paralysis of the median nerve of the right upper extremities and service.

In a March 2011 independent medical opinion, a physician concluded that the Veteran did not have a diagnosis for a seizure disorder or attributable to his seizure-like symptoms. The opinion provided by the physician is inadequate because, the Veteran was diagnosed with petit mal seizures during the pendency of this appeal. See the August 1998 VA examination report. Similarly, the March 2011 physician also concluded that there was no diagnosis for the Veteran's claimed numbness and loss of sensation of the right upper extremities; however, in June 2015, the Veteran was diagnosed with paralysis of the median nerve of the right upper extremities. See the June 2015 DBQ.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative VCAA notice that meets the requirements established by Kent v. Nicholson, 20 Vet. App. 1 (2006) as to how to reopen a previously-denied claim for service connection. Kent requires that the Veteran be informed of the basis of the prior denial of the claim for service connection AND the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial. The letter MUST also notify the Veteran of what constitutes both "new" and "material" evidence to reopen the previously-denied claim. See id. 

The Veteran may also submit any other medical or non-medical information or evidence not previously submitted to support his contentions that these disorders are related to military service. 

2. Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Veteran's active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA). All records/responses received should be associated with the claims file.

3. After the above development has been completed, schedule the Veteran for VA examinations to determine the etiology of his claimed paralysis of the median nerve of the right upper extremities and petit mal seizures. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Contained with the Veteran's service treatment records are private treatment records reflecting complaints of blackouts. In October 1995, the Veteran visited a private facility with complaints of driving a heavy vehicle and then realizing he was on the wrong side of the road. The private physician noted the absence of scotoma, aura, postictal confusion, and headaches. He was assessed with questionable petit mal epilepsy, and referred to an appropriate neurologist. 

* In November 1995, the Veteran had a private neurologic consultation. The Veteran reported that in October 1995, while driving home, he suddenly lost consciousness of his truck after experiencing a numbing sensation in his left hand. After waking up, the Veteran stated that he was in the emergency stop lane on the other side of the road and does not remember anything else. He admitted to going to work the next day and having another episode, along with the numbing sensation on his left side. An electroencephalogram (EEG) report showed the possibility of a seizure focus. 

* A June 1996 service treatment note indicates that the Veteran was placed on a six-month trial of medication for possible seizures, but the private physician reported no seizures since October 1995. The Veteran was cleared for full duty, including driving military vehicles. 

* On his January 1997 report of medical history, the Veteran admitted to not knowing whether he had epilepsy or fits. The examining physician noted blackouts with evaluation by EEG and MRI testing. The physician reported negative findings, and the Veteran returned back to full duty. 

* Service treatment records reflect complaints and treatment for numbness in the left arm, but none for the right upper extremities.

* At a June 1997 VA general examination, the Veteran reported having blackout episodes lasting for several seconds with no loss of consciousness after returning from Desert Storm in July 1991. He stated that an EEG showed abnormal electrical discharge of the brain, and the Veteran was prescribed 300 milligrams of Dilantin as a prophylaxis for seizures. At the time of the examination, he admitted to not having any additional seizure activity. He also reported problems of decreased sensation in his hands and fingertips with some functional loss. After physical examination and diagnostic testing, the examiner diagnosed the Veteran with a history of seizures with an unclear etiology and mild right ulnar nerve distribution paresthesia without definite evidence for peripheral neuropathy of the upper extremities. 

* The Veteran underwent a second VA examination in August 1998. The Veteran reported his seizures consisting of visual blackouts lasting two to three seconds without loss of consciousness. He admitted being placed on Dilantin therapy with an initial trial taper down to 200 milligrams per day. However, the Veteran required reinstitution of 300 milligrams per day in August 1997 secondary to low blood levels and one episode of visual blackout accompanied by weakness significant enough to cause the Veteran to fall to his knees. The Veteran also reported good grip strength intermixed with periodic episodes of numbness of the right upper extremity. He admitted that the episodes occur daily, often lasting seconds to minutes. After physical examination testing, the examiner provided final diagnoses of petit mal seizures with improved stability on current medical regimen and daily paresthesias and numbness of the extremities with no evidence of B12, thyroid, or electrolyte abnormality; no evidence of diabetes; or suggestive of multiple sclerosis. The examiner noted that the etiology of the symptoms is unknown. 

* In a November 1998 VA addendum opinion, the VA physician stated that the Veteran has a diagnosis of petit mal seizures and has been on prescribed medication since 1995. The VA physician also indicated that there was no clear diagnosis for the Veteran's reported numbness in his extremities. 

* In November 2007, the Veteran underwent a VA examination provided by QTC. The Veteran reported the numbness and loss of sensation of the upper extremities existing for ten years, mainly affecting the left arm. He also admitted to being diagnosed with petit mal seizures in 1997. He described a typical attack as loss of vision with dizziness. He admitted to his attacks being evoked by stress and alleviated by the prescribed medication Dilantin. After physical examination testing, the examiner concluded that there was no diagnosis for the Veteran's claimed seizures because the symptoms have resolved. The Veteran does not have a seizure disorder and has not been on medication for the last four years without seizures. For the Veteran's claimed loss of sensation and numbness of the right upper extremities, the examiner determined that a diagnosis was not possible because a nerve conduction study should be conducted. 

* The Veteran was afforded a second QTC examination in February 2011. The Veteran reported having loss of sensation in the upper right extremities since 1995. He admitted to wearing a cast for his symptoms while stationed in Iraq. He also admitted to having epilepsy since 1995. The Veteran explained that the disability began as blackouts, but has stayed the same since that time. He admitted to suffering trauma to the central nervous system as he was hit on the head by flying debris during a sandstorm while serving in Desert Storm. The Veteran informed the examiner that he did not have a seizure disorder and has not taken any medication for it. After physical examination and diagnostic testing, the examining physician diagnosed the Veteran with left cubital tunnel syndrome. The examiner did not give a diagnosis for the Veteran's claimed numbness and loss of sensation for the right upper extremities. The examiner also provided no diagnosis for the Veteran's claimed epilepsy because the condition had resolved. 

* In March 2011, an independent medical opinion was solicited by the RO. After review of the medical evidence, the physician concluded that the Veteran has a chronic and permanent neurological extremity disorder, namely, left cubital tunnel syndrome. No diagnosis was provided for the Veteran's symptoms of numbness and loss of sensation of the right upper extremities. With regard to the Veteran's history of seizures, the physician noted the medical evidence reflecting a history of seizures. It was concluded that the Veteran had a brief period of questionable seizure activity, but it was not persistent and had resolved. The physician opined that the Veteran is not currently subjected to chronic seizures or epilepsy that first manifested during a period of active duty. 

* At the October 2014 DRO hearing, the Veteran testified that he first experienced numbness and loss of sensation of the right upper extremities in 2003, during his military service. He admitted to not seeking treatment during his military service, but only taking Tylenol. With regard to his seizures, the Veteran indicated that he initially had a seizure or seizure-like symptoms in 1990 or 1991, during his military service. He stated that he occasionally experiences seizures and/or seizure-like symptoms, but they have been mostly controlled through medication that he has taken for years. 

* In May 2015, the Veteran underwent a Peripheral Nerve Conditions Disability Benefits Questionnaire (DBQ). Physical examination testing showed incomplete paralysis of the median nerve of the right upper extremities. The examiner diagnosed the Veteran with paralysis of the median nerve, bilateral. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each disability found. In regard to each identified disorder, specifically, paralysis of the median nerve of the right upper extremities and petit mal seizures, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


